Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-10, 12-13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moote (US 5,735,171).  Moote discloses an assembly comprising: an inner shaft member (78); an outer member (72) to rotate on the inner member; and a push-on fastener (94) securing the outer member to the inner member.  The push-on fastener comprising: an annular base (144) with first and second opposing surfaces; a plurality of radially deformable radial tabs (between notches 162) projecting radially inward from the annular base; and a “low friction layer” (160) overlying the first major surface but where the inner and outer peripheral surfaces are free of the low friction layer (annotated in figure below).  Because the claims do not impart any limitations to the low friction layer the layer materials disclosed in Moote (column 6, paragraph beginning line 51) are read as “low friction”.  The cutting operation is product-by-process limitation wherein it is only the final product which is considered.  The fastener body is made of a metal; the tabs are separated but slots (162); and the tabs are shown to have an angle of greater than 30° relative to the plane of the body.  Moote further shows the corners (154 and 156) between inner peripheral surface and the first and second major surfaces as right angles having no curvature which anticipates both a sharp corner and a radiused corner because both the sharp corner and the radiused corner are inclusive of a 0.0 mm radius.  

    PNG
    media_image1.png
    412
    949
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-10, 12-13 and 18-20 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Moote in view of Horton (US 2,309,613).  Moote does not disclose the corners of the major surfaces and the peripheral surface wherein one corner is sharp and the other corner includes a curved radius.  Horton discloses a push-on fastener assembly similar to Moote including major surfaces (the top and bottom surfaces) and a peripheral surface (6) but, Horton discloses the peripheral surface formed with a punch (the paragraph bridging the columns on page 2) which would form a corner with curved radius on the side where the punch enters stock material and a sharp corner on the side where the punch exits the strip of stock.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to make the push-on fastener of Moote with a punching operation as disclosed in Horton in order to make for efficient manufacturing as discussed in Horton which in turn would form a sharp corner and a curved radius corner.


Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moote or Moote in view of Horton as applied to claim 1 above, and further in view of Puryear (US 5,320,303).  Moote does not disclose the push-on fastener having a fluoropolymer layer.  Puryear discloses a push-on fastener including a low friction Teflon (fluoropolymer) coating (column 4, line 59-61).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the push-on fastener of Moote with a low friction Teflon coating as disclosed in Puryear in order to reduce the friction between the push-on fastener and outer member.  Both Moote and Puryear teach members which rotate relative to one another and one skilled would have recognized the advantages of having less friction between those members as taught in Puryear.
In regards to claim 14, the peel strength would have been obvious for one of ordinary skill in the art through experimentation in order for the device to be operative.




Response to Remarks
Applicant argues that Moote includes no mention of a partial coating or leaving a peripheral surface free of a low friction layer, pointing to Moote column 6, line 50 to column 7 line 12.  In response, it is not clear where in column 6, line 50 to column 7 line 12 Moote discloses there to be a total coating or where Moote discloses the peripheral surfaces include a low friction layer.  The examiner concedes that Moote does not describe the partial coating or leaving a peripheral surface free of a low friction layer but, the feature is clearly shown in at least Figs. 8 as annotated below.  See MPEP 2125 “Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972)”.

    PNG
    media_image1.png
    412
    949
    media_image1.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677